FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES CO URT O F APPEALS
                                                                 October 23, 2007
                                                  Elisabeth A. Shumaker
                            TENTH CIRCUIT             Clerk of Court



 U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,                       No. 07-8005
 v.                                                    (D. W yoming)
 HECTOR GO NZA LEZ-                           (D.C. No. 06-CR-00139-W FD)
 GU TIERREZ,

              Defendant-Appellant.




                           OR D ER AND JUDGM ENT *


Before H E N RY, TYM K O VICH , and HO LM ES, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Hector Gonzalez-Gutierrez pleaded guilty to three federal criminal

offenses: conspiracy to possess with intent to distribute methamphetamine, a



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
violation of 21 U.S.C. § 846, conspiracy to launder money, a violation of 18

U.S.C. § 1956, and use of a communications facility to facilitate a felony drug

offense, a violation of 21 U.S.C. § 843. As part of his plea agreement, M r.

Gonzalez-Gutierrez “specifically wavie[d] his right to appeal the sentence he

receive[d].” Rec. vol. II at 8. M r. Gonzalez-Gutierrez was sentenced to a total of

262 months’ imprisonment, which was at the low end of the recommended

guidelines range. The court ordered that the prison terms for each of the

convictions run concurrently.

      M r. Gonzalez-Gutierrez filed a timely notice of appeal. On appeal, M r.

Gonzalez-Gutierrez’s counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967). Counsel asks permission to withdraw from his

representation of M r. Gonzalez-Gutierrez, contending that he “can not ethically

advance an appeal in this matter.” Aplt’s Br. at 2. Counsel further states that

“there is [no] meritorious issue to be advanced” on M r. Gonzalez-Gutierrez’s

behalf. Id.

      Under Anders, counsel may “request permission to withdraw where counsel

conscientiously examines a case and determines that any appeal would be wholly

frivolous.” U nited States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005). In

such a case, “counsel must submit a brief to the client and the appellate court

indicating any potential appealable issues based on the record.” Id. The client is

then permitted to submit arguments to the court in response. The court must then

                                         -2-
fully examine the record “to determine whether defendant’s claims are wholly

frivolous.” Id. If so, the court may dismiss the appeal.

        In this case, M r. G onzalez-G utierrez was served with counsel’s brief.

However, M r. Gonzalez-Gutierrez has not informed this Court of any issue that he

w ishes to pursue on appeal. B ased on our independent review of the record, w e

agree with counsel that there are no non-frivolous grounds upon which M r.

Gonzalez-Gutierrez could appeal his conviction or his sentence. The record

indicates that M r. G onzalez-G utierrez’s plea was knowing and voluntary.

M oreover, his sentence is supported by the applicable law and the facts of this

case.

        Accordingly, we DISM ISS this appeal and GRANT counsel permission to

withdraw in this matter.



                                                      Entered for the Court,



                                                      Robert H. Henry
                                                      United States Circuit Judge




                                           -3-